DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	In response to the amendment filed 29 November 2021, claims 1 and 3-15 remain pending.

Claim Rejections – 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 1 and 3-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1 and 14 recite a method comprising: 
acquiring learning information;
converting the acquired learning information into vector data in a vector space model;
determining a relation between the learning information and a determined topic based on the vector data;
determining a novelty of the learning information with respect to the determined topic, wherein the novelty of the learning information corresponds to new content with respect to the determined topic;
determining a value of a combination of the determined relation and the novelty is greater than a threshold value;

certifying a second learning credit based on the first learning credit and a determined condition.
The limitations of acquiring learning information, converting into vector data, determining a relation and novelty and comparing to a threshold, certifying learning credits, and registering information, as drafted, constitutes a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting the steps are performed by a “CPU,” nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for the “CPU” language, “acquiring” in the context of this claim encompasses a user manually obtaining learning information such as using pen and paper. Similarly, the limitations of determining and certifying, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. For example, a person can observe and evaluate the learning information according to a set of rules to determine and certify learning credits. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform the claimed steps. The processor in these steps is recited at a high-level of generality (i.e., as a generic CPU performing generic functions  of acquiring and analyzing known information) such that it amounts no more 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component, and registering information in a P2P database only generally links the use of the exception to a particular technological environment. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Dependent claims 3-13 and 15 recite the same abstract idea as in claim 1, and do not recite additional limitations sufficient to direct the claimed invention to significantly more. These claims only recite additional aspects of evaluating learning credits and learning information in a manner that could be performed entirely in the human mind.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




5.	Claim 1 and 3-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ABTS (US 2015/0242979 A1).
Regarding claims 1 and 14, ABTS discloses an information processing apparatus, comprising: a central processing unit (CPU) configured to: 
acquire learning information (see e.g. Par. 68 – inputs to the system including data associated with student assessments/projects/achievements);
convert the acquired learning information into vector data in a vector space model (see Par’s. 71-72 – inputs are used to classify PSLEDs, courses and other learning units into vector data as shown in Fig. 2);
determine a relation between the learning information and a determined topic based on the vector data (Par. 71 – code generation based on classification 346; Par. 135 further details that codes facilitate mapping between domains [topics] and experiences [student learning information]);
determine a novelty of the learning information with respect to the determined topic, wherein the novelty of the learning information corresponds to new content with respect to the determined topic, determine a value of a combination of the determined relation and the novelty is greater than a threshold value, and certify a first learning credit based on the determination that the value is greater than the threshold value (see e.g. Par’s. 181-182 – system determines a novelty of student achievement/experience information by comparing codes related to PSLED’s of the information to codes already achieved [e.g. if the student is lacking the code, then it has novelty], and, for example, certifying a learning credit for the PSLEDs already achieved at other institutions);

register information of the certified second learning credit in a peer-to-peer (P2P) databases (see Par’s. 50, 61, 68) (as per claims 1 and 14).

Regarding claims 3-13, ABTS further discloses:
the CPU is further configured to determine the relation and the novelty between the learning information and the determined topic using the vector space model (Par. 181, Fig. 2) (as per claim 3),
the learning information includes at least one of formal learning information and informal learning information, and the formal learning information is managed by an organization and the informal learning information is not managed by the organization (Par’s. 182-183) (as per claim 4),
the determined topic relates to a learning process of an organization (e.g. a course at an organization – Par. 183) (as per claim 5),
the determined topic is registered by a user (e.g. a teacher – Par. 68) (as per claim 6),
the determined condition for certification of the second learning credit relates to a number of credits of the certified first learning credit (cluster of PSLED’s – Par’s. 59-60) (as per claim 7),
the determined condition for the certification of the second learning credit relates to a degree of understanding of a user (see Par. 125 – a combined code can represent a course taken 
the determined condition for the certification of the second learning credit includes a learning time (Par. 127 – “time required”) (as per claim 9),
the CPU is further configured to determine the determined condition for the certification of the second learning credit based on the first learning credit, and the first learning credit is certified based on the informal learning information (Par. 202, last seven lines) (as per claim 10),
the CPU is further configured to determine the determined condition for the certification of the second learning credit based on the first learning credit, and the first learning credit is certified based on the formal learning information and the informal learning information (Par. 202, last seven lines) (as per claim 11),
the information of the second learning credit includes information related to the determined topic (Par’s. 59-60) (as per claim 12), and
the learning information for the certification of the first learning credit includes text, audio, image and action information (Par. 63) (as per claim 13).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over ABTS (US 2015/0242979 A1) in view of Terman (US 2013/0021346 A1).
Regarding claim 15, to the extent ABTS does not explicitly disclose the learning information comprises text data, and the CPU is further configured to convert the text data into the vector data using one of a number of occurrences of an occurrence rate of words in the text data, Terman discloses such a feature of creating vector data (vector-space diagrams) based on word occurrences and frequencies in learning matieral (Par. 198). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the teachings of ABTS by creating the vector data by analyzing text data for a number of occurrences or an occurrence rate of words, as taught by Terman, to obtain predictable results of accurately classifying the topic of the learning information. 

Response to Arguments
9.	Applicant's arguments filed 29 November 2021 with respect to the section 101 rejection of claims 1 and 3-15 have been fully considered but they are not persuasive. 
Applicant first agues that the claimed steps are not directed to mental processes that can be performed by the human mind, ostensibly because they are recited as being performed by a CPU. However, this (reciting a CPU performing the steps) is not the test as to whether a series of 
Regarding Step 2A, Prong 2, Applicant points to several examples of additional details of the invention from the specification, including calculating numerical values and comparing to a threshold value in order to prevent credit. These limitations, as discussed above, can be performed purely as mental steps and the claim only recites using a generic CPU to perform these steps, which is not indicative of integration into a practical application. See MPEP 2106.05(f). Applicant further points to block chain data used to management microlearning. This feature does not appear in the claims and applicant has not shown that that it is inherent in any of the claimed features. Accordingly, these arguments are not persuasive and the rejection is maintained. 

10.	Applicant’s arguments with respect to the section 102 rejection have been considered but are moot in view of the new grounds of rejection. Applicant argues that the combination of Cosker and ABTS, and specifically Cosker, does not disclose the feature of determining a novelty of the course information such that the novelty corresponds to new content with respect to the determined topic. Applicant’s arguments regarding Cosker are now moot, since in response to the clarifying amendments to claim 1, ABTS has been cited as disclosing this feature. Regarding this feature, it is first noted that Applicant’s specification, Par. 61, describes this determination of novelty as determining “whether or not the user has learned new content for a predetermined topic”. In the instant rejection, ABTS is cited, specifically at Par’s. 181-182 for . 

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhou et al. (US 2007/0298403 A1) discloses a system and method for managing educational courses. Beigel (US 2004/0150662 A1) discloses an online system for assessing/certifying competencies and compliance. Depalma (US 2012/0246085 A1) discloses systems for entity specific data capture and exchange over a network.
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715